          Case 2:19-cv-05827-DWL Document 99 Filed 11/13/20 Page 1 of 3



 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                 FOR THE DISTRICT OF ARIZONA
 8
 9       Cartessa Aesthetics LLC,                         No. CV-19-05827-PHX-DWL
10                    Plaintiff,                          ORDER
11       v.
12       Aesthetics Biomedical Incorporated,
13                    Defendant.
14
15            Pending before the Court is an expedited motion by Defendant Aesthetics
16   Biomedical, Inc. (“ABM”) to amend the scheduling order by extending all non-expired
17   deadlines by 90 days. (Doc. 90.)1 Plaintiff Cartessa Aesthetics, LLC (“Cartessa”) opposes
18   ABM’s request for a 90-day extension, makes an affirmative request for permission to
19   conduct 16 depositions, and asks for a four-week extension so it can complete all of its
20   desired depositions. (Doc. 96.) In reply, ABM doesn’t oppose Cartessa’s request to
21   conduct 16 depositions but argues that it, too, should be allowed to conduct 16 depositions.
22   (Doc. 98.)
23            ABM’s extension request is governed by Rule 16(b)(4) of the Federal Rules of Civil
24   Procedure, which provides that the dates set forth in a scheduling order “may be modified
25   only for good cause and with the judge’s consent.” This “good cause” standard “primarily
26   considers the diligence of the party seeking the amendment . . . . [C]arelessness is not
27   compatible with a finding of diligence and offers no reason for a grant of relief . . . . If that
28   1
            ABM’s motion also included a request to “vacate the currently set depositions”
     (Doc. 90 at 6) but ABM withdrew that request in its reply (Doc. 98 at 2).
      Case 2:19-cv-05827-DWL Document 99 Filed 11/13/20 Page 2 of 3



 1   party was not diligent, the inquiry should end.” Johnson v. Mammoth Recreations, Inc.,
 2   975 F.2d 604, 607-09 (9th Cir. 1992).
 3          Here, many of the reasons set forth in ABM’s motion do not constitute “good cause”
 4   for an extension. For example, although it’s true that the parties’ recent filing of amended
 5   pleadings has expanded the scope of this litigation, ABM consented to those amendments
 6   (even though they occurred after the amendment deadline set forth in the scheduling order).
 7   Because ABM consented to the very situation it now finds itself in, the existence of that
 8   situation hardly qualifies as good cause to modify the scheduling order. Cf. Morgal v.
 9   Maricopa Cty. Bd. of Sup’rs, 284 F.R.D. 452, 460 (D. Ariz. 2012) (under Rule 16(b)(4),
10   the party seeking amendment must show that noncompliance will occur “because of the
11   development of matters which could not have been reasonably foreseen or anticipated”).
12   Nor does “good cause” arise from Cartessa’s filing of a motion to dismiss some of ABM’s
13   new counterclaims. It would be one thing if Cartessa were seeking an extension of the
14   existing deadlines in light of the pending motion to dismiss. It is quite another for a party
15   that has asserted affirmative claims for relief, and that presumably believes those claims
16   will survive dismissal, to argue the case should be stayed or extended until the dismissal
17   motion is resolved.
18          If the inquiry were limited to the arguments set forth in ABM’s motion, the presence
19   or absence of “good cause” would present a very close call. Nevertheless, the playing field
20   has shifted in light of Cartessa’s request to conduct 16 depositions (which the Court will
21   grant, both for the reasons provided in Cartessa’s brief and based on the fact that the request
22   is unopposed by ABM). There isn’t enough time to complete all of those depositions
23   between now and the discovery cutoff. The Court also concludes that, in fairness, ABM
24   should be allowed to conduct 16 depositions, too. It would be unreasonable to expect the
25   parties to complete all of the newly authorized depositions in the modest four-week
26   window proposed by Cartessa.
27          …
28          …


                                                  -2-
      Case 2:19-cv-05827-DWL Document 99 Filed 11/13/20 Page 3 of 3



 1          Accordingly,
 2          IT IS ORDERED that ABM’s expedited motion to amend the scheduling order
 3   (Doc. 90) is granted. All non-expired deadlines in the scheduling order are extended by
 4   90 days.
 5          IT IS FURTHER ORDERED that Cartessa’s request for permission to conduct 16
 6   depositions (Doc. 96) and ABM’s request for permission to conduct 16 depositions (Doc.
 7   98) are granted.
 8          Dated this 13th day of November, 2020.
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              -3-
